Citation Nr: 0121652	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1950 to 
March 1954.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from December 1997 and March 1998 rating 
decisions by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO), which determined that the 
claims were not well-grounded.  Following a November 1999 
decision by the Board, which also denied the claims as being 
not well-grounded, the appellant appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, the Secretary of VA filed a Motion for Remand, 
based on enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Court issued an Order in February 2001, vacating the November 
1999 Board decision and remanding the case to the Board.  


REMAND

The appellant asserts that his bilateral hearing loss, 
tinnitus, and bilateral foot disabilities had their origins 
during his period of active military service.  He testified 
at an August 1998 Regional Office hearing that he began to 
experience hearing problems while in the National Guard in 
1948 as a result of exposure to acoustic trauma from the 
firing of a 155 Howitzer, and that he experienced additional 
acoustic trauma from the firing of guns onboard his ship 
during his period of active service, which caused hearing 
problems and ringing in his ears.  He also described 
instances (two or three) of bleeding from his ears in service 
from the acoustic trauma and several instances of trauma to 
his head from bumping it going through hatches on his ship.  
He stated at the hearing that his foot problems are related 
to his having to wearing shoes/boots in service that were too 
small.  

Service medical records revealed that the only medical 
treatment the appellant received during service was for acute 
urethritis due to gonococcus.  There was no complaint or 
finding of hearing loss, tinnitus, or a foot disorder.  
Medical evidence of record shows that severe ceruminosis was 
diagnosed at an October 1996 audio/ear examination, where the 
appellant complained of hearing difficulty and a wax problem 
in the ears.  Bilateral sensorineural hearing loss was 
diagnosed at a November 1996 VA audiological examination, 
where the appellant reported a history of noise exposure 
while in the military and in civilian employment, and a 
history of long standing bilateral tinnitus.  VA medical 
examinations in October 1996 and September 1997 diagnosed 
corns and calluses on both feet, and noted the appellant's 
history of an osteotomy of the right third metatarsal joint 
in 1975.  X-rays of the feet in September 1997 VA revealed 
degenerative changes of the first distal interphalangeal 
joint on each foot, deformity of the fourth proximal phalanx 
of the left foot, and deformity of the head of the third 
metatarsal of the right foot.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the following 
information: (1)an employment history since his 
separation from service in March 1954; and (2) 
the names and addresses of any health care 
providers who have treated him for his hearing 
problems, tinnitus, and foot problems since 
1997, with, if possible, the appropriate dates 
of treatment.  After any necessary 
authorization is obtained from the appellant, 
copies of all treatment records pertaining to 
the appellant should be obtained by the RO from 
the health care providers identified and 
associated with the claims file.  

2.  After completion of the above requested 
development, the RO should request that the 
examiner who performed the November 1996 VA 
audiological examination review the claims file 
for the purpose of expressing an opinion as to 
whether it is at least as likely as not the 
appellant's current bilateral sensorineural 
hearing loss and tinnitus had their origins in 
service.  The examiner should provide complete 
rationale for all conclusions reached.  If the 
original examiner is unavailable, then the RO 
should have an ENT specialist review the claims 
file in order to obtain a medical opinion as to 
whether it is at least as likely as not the 
appellant's current hearing problems and 
tinnitus had their origins in service.  Should 
it become necessary for the appellant to 
undergo another audiological examination in 
order to facilitate the requested medical 
opinion, then the RO should so schedule one.  

3.  After completion of the above requested 
development, the RO should request that the 
physician who performed the October 1996 and 
September 1997 VA examinations of the 
appellant's feet review the claims file for the 
purpose of expressing an opinion as to whether 
it is at least as likely as not the appellant's 
current foot problems had their origin in 
service.  The examiner should provide complete 
rationale for all conclusions reached.  If the 
original examiner is unavailable, then the RO 
should have a podiatrist review the claims file 
in order to obtain a medical opinion as to it 
is at least as likely as not the appellant's 
current foot problems had their origin in 
service.  Should it become necessary for the 
appellant to undergo an examination of his feet 
in order to facilitate the requested medical 
opinion, then the RO should so schedule one.  

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished a Supplemental Statement of the Case, and 
they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


